Citation Nr: 0419164	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a psychiatric disability.

The veteran attended a video hearing in February 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	The veteran must be scheduled for a VA examination to 
determine the nature and likely etiology of his 
psychiatric disability.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for a VA physical 
examination.

An examination or opinion is necessary to make a decision on 
this claim since the evidence of record demonstrates that the 
veteran currently has a psychiatric disorder, and depression 
was noted in service.  Regarding the etiology of any 
psychiatric disorders found, the examiner should offer an 
opinion as to whether any such disorder is the result of the 
depression for which the veteran was treated in June 1970.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran must be scheduled for a VA examination 
to determine the nature and likely etiology of any 
psychiatric disorders.  The claims folder, to include 
all evidence added to the record and a copy of this 
REMAND should be made available to the examiner in 
conjunction with the examination.  All opinions 
expressed should be supported by reference to pertinent 
evidence and should include responses to the following 
items:

		a.  State the diagnoses of the veteran's current 
psychiatric disorders.

b.  For each diagnosis reported in response to 
item, a, above, state a medical opinion as to 
whether it is at least as likely as not that 
depression the veteran had in service was a 
manifesatation of the current disorder?

2.  After the development requested above has been 
completed, review the veteran's claims folder and 
ensure that all the foregoing development has been 
conducted and completed in full.  Ensure that all 
provisions of the Veterans Claims Assistance Act of 
2000 are properly applied in the development of the 
claim.  If any development is incomplete, appropriate 
corrective action should be taken.   

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding service 
connection for a psychiatric disability that includes 
all additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




